Cooper, Judge,
dissenting.
In June 1990, a Virginia court issued a decree reducing appellant’s child support payments to zero based on its finding after a hearing that appellant had no real income. Appellee participated in the hearing in Virginia and did not appeal the Virginia court’s order. Because I cannot agree that the record shows that appellant’s financial status has changed for the better since June 1990,1 must respectfully dissent from the majority’s holding in Division 1 that the trial court properly modified the child support provisions of the domesticated Virginia decree.
Clearly, the Virginia court’s decision reducing appellant’s child *366support obligation to zero is a decision none of us would have reached. Nonetheless, that decision is the judgment of a sister state’s court. It is part of an order which has been domesticated in this state, and must therefore be treated as though it were a local decree. See Blue v. Blue, 243 Ga. 22 (252 SE2d 452) (1979). Accordingly, the child support provisions of the Virginia court’s order can only be modified if “a change in the income and financial status of either former spouse or in the needs of the child or children” is shown. OCGA § 19-6-19 (a).
Decided March 19, 1993 —
Reconsideration denied April 1, 1993
Griner & Mírate, Galen A. Mírate, for appellant.
The majority holds that evidence at trial showed a material change in appellant’s financial circumstances, but my reading of the record reveals no evidence of such a change. Although appellee’s attorney asked appellant on cross-examination whether he had $194,000 in equity and elicited a positive response by limiting appellant’s answer to the documentation in front of him, appellant explained that the $194,000 figure reflected in that documentation was based on old appraisals and that new appraisals showed a devaluation of approximately 12 to 15 percent so that the mortgages were approximately equal to the new appraised values. Moreover, that same documentation was before the Virginia court. Furthermore, contrary to the majority’s view of the evidence, I cannot conclude that evidence of appellant’s expenditures on his daughter or his reasons for opposing child support payments for his sons is relevant to the issue of whether appellant’s financial status has changed.
With respect to Division 2, I reach the same conclusion as the majority but for a different reason. Because the Virginia order was entered on a petition for modification brought by appellant and OCGA § 19-6-19 (a) bars the filing of another petition for modification “within . . . two years from the date of the final order on a previous petition by the same former spouse,” that Code section would not apply to bar appellee’s petition for modification in this case. (Emphasis supplied.) I would therefore find it unnecessary to reach the issue of whether the two-year requirement contained in OCGA § 19-6-19 (a) applies to orders entered on petitions for modification filed in other states.
I am authorized to state that Presiding Judge McMurray joins in this dissent.
J. Reese Franklin, for appellee.